COURT OF APPEALS OF VIRGINIA


Present:    Judges Koontz, Bray and Senior Judge Hodges


TIMOTHY T. WILLIAMS
                                             MEMORANDUM OPINION *
v.   Record No. 2447-94-1                        PER CURIAM
                                                MAY 23, 1995
CITY OF NORFOLK/DEPARTMENT OF WASTE MANAGEMENT


                                     FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION

             (Keith Loren Kimball; Sykes, Carnes, Bourdon & Ahern,
             on brief), for appellant.
             (Philip R. Trapani, City Attorney; Andre A. Foreman,
             Deputy City Attorney, on brief), for appellee.



     Timothy T. Williams contends that the Workers' Compensation

Commission erred in finding that the City of Norfolk/Department

of Waste Management ("employer") proved that Williams was able to

return to his pre-injury work without restrictions as of January

20, 1994.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.    Rule

5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party before the commission.     R.G. Moore Bldg.

Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).    "[I]t is fundamental that a finding of fact made by the

Commission is conclusive and binding upon this court on review.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
A question raised by conflicting medical opinion is a question of

fact."   Commonwealth v. Powell, 2 Va. App. 712, 714, 347 S.E.2d
532, 533 (1986).

     The commission accepted the January 19, 1994 opinion of Dr.

Richard K. Neal, Jr., a neurosurgeon, that the claimant had no

permanent disability as a result of the July 26, 1993 industrial

accident, and that he could resume his regular employment without

restrictions on January 20, 1994.    The commission rejected the

later opinions of several physicians "who request[ed] further

diagnostic studies to rule out possible injuries, apparently

because of the claimant's continuing subjective complaints."    In

light of the consistent findings by these physicians of symptom

magnification, it was not error for the commission to conclude

that "those subjective complaints are not a sound basis to find

continuing residual impairment, absent some objective evidence of

residual injury that prevents the claimant from returning to

work."   Thus, in its role as fact finder, the commission was

entitled to give greater weight to Dr. Neal's opinion.   His

opinion constitutes credible evidence to support the commission's

finding that, as of January 20, 1994, the claimant was no longer

disabled from work.
     The claimant's argument that Dr. Neal was not informed of

the claimant's specific pre-injury job duties, and therefore, Dr.

Neal's opinion was not credible, is without merit.   There was no

objective medical evidence that the claimant had any residual



                                 2
impairment related to the industrial accident that prevented him

from performing his pre-injury job.   Therefore, the commission

was entitled to rely upon Dr. Neal's opinion.

     For these reasons, we affirm the commission's decision.

                                         Affirmed.




                                3